 



Exhibit 10.16

BASE SALARIES OF NAMED EXECUTIVE OFFICERS OF THE REGISTRANT

As of March 9, 2005, the following are the base salaries (on an annual basis) of
the named executive officers (as defined in Item 402(a)(3) of Regulations S-K)
of CVB Financial Corporation:

         
D. Linn Wiley
President, Chief Executive Officer
  $ 500,000  
 
       
Frank Basirico, Jr.
Executive Vice President, Chief Credit Officer
  $ 235,000  
 
       
Edward J. Biebrich, Jr.
Executive Vice President, Chief Financial Officer
  $ 235,000  
 
       
Jay W. Coleman
Executive Vice President, Sales and Service Division
  $  235,000  
 
       
Edwin J. Pomplun
Executive Vice President, Wealth Management Group
  $ 162,000  

Each of the named executive officers will be eligible to receive a discretionary
bonus for 2005 pursuant to the Citizens Business Bank (“CBB”) Discretionary
Performance Compensation Plan upon adoption of such plan by CBB.

In addition, each of the named executive officers receives the right to use a
bank owned automobile. CBB also pays the country club dues for Messrs. Wiley and
Coleman.

Like all employees of CBB, each of the named executive officers is also eligible
to receive an allocation pursuant to CBB’s 401(k) and Profit Sharing Plan.

 